PER CURIAM.
We affirm the trial court’s award of temporary alimony, but dismiss for lack of jurisdiction the appeal from the trial court’s order denying appellant’s motion for attachment/confinement of the wife for contempt and abating the wife’s child support payments until the final hearing.
The “abatement” portion of the latter order was part of the trial court’s ruling on the husband’s motion to enforce the civil contempt order against the wife through a jail term. Our view is that due to the wife’s financial condition, the trial court would not require her to make temporary child support payments until the marital assets were distributed in the final judgment of dissolution. That decision is not subject to review under rule 9.130, Florida Rules of Appellate Procedure (1995).
GLICKSTEIN, DELL and FARMER, JJ., concur.